Title: To Thomas Jefferson from Robert R. Livingston, 14 September 1801
From: Livingston, Robert R.
To: Jefferson, Thomas


Dear Sir
ClerMont 14th. Sepr 1801
I am just favoured by your note without date covering two letters for Paris. I conclude from this circumstance that you have recd advices of the ratification of the treaty, & have determined upon my departure. but I have yet heard nothing on the subject from the Secretary of State. I presume however that the next post will bring me my commission & instructions, immediatly after which I will proceed to New York, & embark as soon as I can provide stores, & other articles which the new arrangment of the secretary of the navy renders necessary. As this will bring us to the equinox the capt. will probably chuse to permit that to pass, so that I suppose we shall take our departure about the begining of Octr. Any further commands that you may honor me with will find me at New York.
I should not have taken the liberty to mention a new candidate for the naval office, had I not imagined from what you were pleased to communicate to me at Washington, that none were brought forward, but those you then mentioned, one of whom you considered as withdrawn (tho as I since find not by himself or his friends) & had I not thought it duty I owed to you, in return for the marks I had recd of your confidence, to mention what I know to be the sentiment of the influenceal characters among the republicans of this State relative to the others. The office of collector having fallen into the hands of a good republican, but one very limited in his circumstances & standing among the merchants, they are the more solicitous about that of the naval officer. I am pleased to hear that candidates are brought forward upon such respectable ground as you intimate, & tho I am at a loss to judge who they are, or of the interest that has brought them forward, yet I am far from wishing to oppose the gentlemen, I mentioned to them. I am only solicitous that the subject of my letter may remain unknown to the gent. of the administration.
I shall be very attentive to your instructions of the subject of La forest, & Otto, of the first of these, from long acquaintance & observation I am induced to think exactly as you do. But I believe as he stands on very high ground with the ruling party in France, & has the most decided aversion to this country, that he will not accept the mission, which indeed I have been told he has actualy refused. Of the second I think more favorably, But I shall govern myself by your judgment of him, & shall be the more attentive to your hint, since I have reason to believe that he will make the appointment an object.
From Mr. Sumpter I have not yet received a single line, or message, tho I am told at second hand, that he is at Baltimore & intends to take his passage with me.
I have the honor to be Dear Sir with the most perfect attachment Your Most Obt hm: Servt
Robt R Livingston
